Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 8-18-2022 has been entered. Claims 1-2,4,7-10,12,14-17 are currently pending and have been examined. Claims 3, 5-6, 11, 13, 18-20 have been cancelled. The previous 102 rejections have been modified to a 103 rejection due to applicant’s amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4,7-10,12,14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2018012923 A1), hereinafter Park in view of Kwak (US20170325647A1) further in view of in view of Niu (US 20210290010 A1). 
	Regarding claim 1, 
a body (body 110, figure 3) configured to move on a surface in a travel direction (abstract);
a left spin mop (left spin module 120a, figure 4) rotatably coupled to the body, the left spin mop having a spin shaft (see figure 5);
a right spin mop (right spin module 120b, figure 4) rotatably coupled to the body, the right spin mop having a spin shaft (see figure 5);
a left mop motor (see motor 124, figure 8) positioned in the body and configured to rotate the left spin mop:
a right mop motor (see motor 124, figure 8) positioned in the body and configured to rotate the right spin mop; and
a sensing module (cliff detection sensor 17a, figure 4) disposed on a surface of the body, the sensing module being configured to obtain data corresponding to at least one of (i) a moving distance (cliff detection sensor for detecting the presence of a cliff in cleaning area, which measures the distance between robot base and floor cliff to prevent robot cleaner from being damaged and falling off an edge) 
and wherein the sensing module is disposed behind the left and right casters, wherein the sensing module is disposed forward of a virtual central horizontal (see annotated figure 4)  line, the virtual central horizontal line being a virtual line that connects the spin shaft of the left spin mop and the spin shaft of the right spin mop, 
	
    PNG
    media_image1.png
    649
    762
    media_image1.png
    Greyscale

Annotated Figure 4 of Park et al.

Park fails to disclose a left caster and a right caster, wherein the left and right casters are configured to contact the surface, wherein the body includes a sweep module configured to collect foreign matter from the surface, wherein the sweep module is spaced apart from, and positioned in front of, the left and right spin mops, and
wherein a center of the sweep module is disposed on a virtual central vertical line which vertically intersects the virtual central horizontal line at a center of the virtual central horizontal line.
Kwak discloses left and right casters (auxiliary wheels 132a and 132b, figure 3) that contact the surface, and a sensing module is disposed (low camera sensor 181d, figure 3) behind the left and right casters.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Park to have left and right casters and sensing module that is located behind the left and right casters. This modification allows the mobile robot body to have more support and also while evenly distributing the weight. 
Niu teaches a sweep module (brush 204, figure 13) included in the body configured to collect foreign matter from the surface (para 0068, discloses the cleaning of rolling brush 204 therefore rolling brush collects foreign matter from surface) and positioned in front of the left and right spin mops (rotary cleaning rag 2021 and 2022, figure 13) and a center of the sweep module is disposed on the virtual central horizontal line (see figures 13 and 21) a virtual central vertical line which vertically intersects the virtual central horizontal line at a center of the virtual central horizontal line (see annotated figure 21 below).

    PNG
    media_image2.png
    533
    550
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Park to include the teachings of the sweep module of Niu so that mobile robot has sweep module positioned within in the body in front of the left and right spin mops and center is on virtual central vertical line which vertically intersects the virtual central horizontal at a center of the virtual central horizontal line. This modification would allow mobile robot’s mop be the secondary cleaning member and allow sweep module to first contact for dirt and debris to be collected.
Regarding claim 2, modified Park teaches the sensing module (cliff detection 17a, see figure 4 above) is disposed behind a virtual front horizontal line (see figure 4 above) that connects a front end of the left spin mop and a front end of the right spin mop (right and left mop module 120b, 120a, figure 4).
Regarding claim 4, modified Park teaches the sensing module (cliff detection 17a, see figure 4 above) is disposed on a virtual central vertical line (see figure 4 above).
	Regarding claim 9, Park teaches 
 a body (body 110, figure 3) configured to move on a surface in a travel direction; 
a left spin mop and a right spin mop (left and right module 120a, 120b; figure 4), wherein the left and right spin mops support the body and are rotatably coupled to the body; 
a left mop motor configured to rotate the left spin mop and a right mop motor configured to rotate the right spin mop (see figure 8); and 
a sensing module (cliff detection sensor 17a, figure 4) disposed on a surface of the body, wherein the sensing module is configured to obtain data corresponding to at least one of (i) a moving distance (cliff detection sensor for detecting the presence of a cliff in cleaning area, which measures the distance between robot base and cliff to prevent robot cleaner from being damaged and falling off an edge),wherein the sensing module is disposed between a virtual front horizontal line and a virtual rear horizontal line, the virtual front horizontal line being a virtual line that connects a front end of the left spin mop and a front end of the right spin mop, and the virtual rear horizontal line being a virtual line that connects a rear end of the left spin mop and a rear end of the right spin mop (see annotated figure 4 above).
	Park fails to teach a left caster and a right caster, wherein the left and right casters are configured to contact the surface, wherein the sensing module is disposed behind the left and right casters, wherein the body includes a sweep module configured to collect foreign matter from the surface, wherein the sweep module is spaced apart from, and positioned in front of, the left and right spin mops, wherein a center of the sweep module is disposed on a virtual central vertical line which vertically intersects a virtual central horizontal line at a center of the virtual central horizontal line, and
wherein the virtual central horizontal line is a virtual line that connects a spin shaft of the left spin mop and a spin shaft of the right spin mop.
	Kwak discloses left and right casters (auxiliary wheels 132a and 132b, figure 3) that contact the surface, and a sensing module is disposed (low camera sensor 181d, figure 3) behind the left and right casters.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Park to have left and right casters and sensing module that is located behind the left and right casters. This modification allows the mobile robot body to have more support and also while evenly distributing the weight. 
Niu teaches a sweep module (brush 204, figure 13) included in the body and positioned that configured to collect foreign matter from the surface (para 0068, discloses the cleaning of rolling brush 204 therefore rolling brush collects foreign matter from surface) in front of the left and right spin mops (rotary cleaning rag 2021 and 2022, figure 13) and a center of the sweep module is disposed on the virtual central horizontal line (see figures 13 and 21) a virtual central vertical line which vertically intersects the virtual central horizontal line at a center of the virtual central horizontal line (see annotated figure 21 below) where the virtual central horizontal line is a virtual line that connects a spin shaft of left spin and spin shaft of the right spin mop
    PNG
    media_image3.png
    533
    550
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Park to include the teachings of the sweep module of Niu so that mobile robot has sweep module positioned within in the body in front of the left and right spin mops and center is on virtual central vertical line which vertically intersects the virtual central horizontal at a center of the virtual central horizontal line. This modification would allow mobile robot’s mop be the secondary cleaning member and allow sweep module to first contact for dirt and debris to be collected.
Regarding claim 10, modified Park teaches a sensing module (cliff detection sensor 17a, see annotated figure 4 above) is positioned closer to the virtual front horizontal line than the virtual rear horizontal line.
Regarding claim 12, modified Park teaches the sensing module (cliff detection sensor 17a, see annotated figure 4 above) is disposed on a virtual central vertical line
Regarding claim 14, modified Park teaches a sweep module (see Niu brush 204, figure 13,14  disposed in front of sensing module (see Niu para 0082, a sensor is disposed in mounting recess 21, figure 14).
Regarding claim 17, Park as modified in claim 9 fails to teach  the sensing module comprises a gyro sensor configured to detect a rotation direction and a rotation angle of the body when the body moves.
Niu discloses sensing module comprise gyro sensor (see para 0082).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Park to include gyroscope sensor of Niu. This modification would allow mobile robot’s rotational angle and rotational direction to be detected, help detect deviation of mobile robot from its desired orientation.
Claim 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2018012923 A1), hereinafter Park in view of Kwak (US20170325647A1) further in view of in view of Niu (US 20210290010 A1) and Song et al. (US20060185690A1),hereinafter Song
Regarding claims 7, modified Park teaches all the limitations stated above except a water tank configured to store water, wherein the water tank is disposed behind the sensing module. Park discloses that mobile robot has water tank fails disclose that water tank is explicitly disposed behind the sensing module.
Song teaches a water tank (see water tank 110, figure 3) configured to store water, wherein the water is disposed behind the sensing module (sensor 11, figure 1)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Park to include Song teaching of having water be disposed behind sensing module. This modification allows the water from water tank not to interfere with the sensor.
Regarding claim 8, Park as modified by Song teaches a center of the water tank (see water 110, figure 3) is disposed behind a virtual rear horizontal line that connects a rear end of the left spin mop and a rear end of the right spin mop (see rotary body 33, figures 1-3).
Regarding claims 15, modified Park teaches all the limitations stated above except a water tank configured to store water, wherein the water tank is disposed behind the sensing module. Park discloses that mobile robot has water tank fails disclose that water tank is explicitly disposed behind the sensing module.
Song teaches a water tank (see water tank 110, figure 3) configured to store water, wherein the water is disposed behind the sensing module (sensor 11, figure 1)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Park to include Song teaching of having water be disposed behind sensing module. This modification allows the water from water tank not to interfere with the sensor.
Regarding claim 16, Park as further modified Song teaches a center of the water tank (see water 110, figure 3) is disposed behind a virtual rear horizontal line that connects a rear end of the left spin mop and a rear end of the right spin mop (see rotary body 33, figures 1-3).
Response to Arguments
Applicant's arguments filed 8-18-2022 have been fully considered but they are not persuasive. 
Regarding applicant's argument to teach or suggest a left caster and right caster, that Park explicitly discloses the desire to not prove any additional wheels, and one of ordinary skill in the art would recognize that Park teaches away providing casters. 
Examiner respectfully disagrees, Park discloses that the robot cleaner’s rotation operation of the body can only be done by the spin module and a rotation module not a separate wheel, rotation operation is described to be a process of a controller within robot cleaner where the controller controls rpms of spin module and rotation module to allow robot move forward and backward, left and right. The auxiliary wheels of Kwak are wheels that are non-driven wheels that not control by an electronic controller or have motor included within, and are used to support a body.
Regarding applicant argument that Niu fails to disclose a brush that collects foreign matter from the surface, 
Examiner respectfully disagrees within para 0068 Niu discloses rolling brush 204 can be cleaned or changed, the rolling brush wouldn’t need to be cleaned or changed if it was not capable of collecting foreign matter from the surface therefore Niu does disclose a brush that collects foreign matter from the surface.
Regarding applicant argument fails discloses where a center of sweep module is disposed on a virtual central vertical which vertically intersects a virtual central horizontal line at center of the virtual central horizonal line, and wherein the virtual central horizontal line is a virtual line that connects a spin shaft of the left spin mop and spin shaft of the right spin mop.
Examiner respectfully disagrees see annotated figure below, 211 is the brush recess where brush 204 would sit and center intersects with center virtual horizontal line that connects shaft left and right mops 


    PNG
    media_image3.png
    533
    550
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723